Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 1 of 8 PageID #:2412

                                                                                 1

  1                     IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
  2                              EASTERN DIVISION

  3
       CIBC BANK USA, formerly known as               )   Docket No. 18 C 3964
  4    The PrivateBank and Trust Company,             )
       as Administrative Agent,                       )
  5                                                   )
                                   Plaintiff,         )
  6                                                   )
                      vs.                             )
  7                                                   )
       JH PORTFOLIO DEBT EQUITIES, LLC,               )
  8    et al.,                                        )   Chicago, Illinois
                                                      )   March 4, 2020
  9                                Defendants.        )   9:57 o'clock a.m.

 10
                         TRANSCRIPT OF PROCEEDINGS - RULING
 11                       BEFORE THE HONORABLE JOHN Z. LEE

 12
       APPEARANCES:
 13

 14    For the Plaintiff:                DYKEMA GOSSETT, PLLC
                                         BY: MR. MARK A. SILVERMAN
 15                                           MR. JONATHAN E. ABERMAN
                                         10 South Wacker Drive, Suite 2300
 16                                      Chicago, Illinois 60606

 17
       For the Defendants:               SPERLING & SLATER
 18                                      BY: MR. TREVOR K. SCHEETZ
                                         55 West Monroe Street, Suite 3200
 19                                      Chicago, Illinois 60603

 20
       Court Reporter:                   MR. JOSEPH RICKHOFF
 21                                      Official Court Reporter
                                         219 S. Dearborn St., Suite 2128
 22                                      Chicago, Illinois 60604
                                         (312) 435-5562
 23
                         * * * * * * * * * * * * * * * * * *
 24                            PROCEEDINGS RECORDED BY
                                MECHANICAL STENOGRAPHY
 25                        TRANSCRIPT PRODUCED BY COMPUTER
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 2 of 8 PageID #:2413

                                                                                     2

  1               THE CLERK:     18 CV 3964, CIBC Bank vs. JH Portfolio

  2    Debt Equity.

  3               MR. ABERMAN:      Good morning, your Honor, Jonathan

  4    Aberman on behalf of the plaintiff.

  5               MR. SILVERMAN:      Good morning, your Honor, Mark

  6    Silverman on behalf of plaintiff.

  7               MR. SCHEETZ:      Good morning, Judge, Trevor Scheetz on

  8    behalf of the defendants.

  9               THE COURT:     Good morning.

 10               Thank you for your patience today.            I just thought it

 11    would take a bit more time.

 12               So, pending before the Court is plaintiff's motion

 13    for entry of an order directing turnover of defendants' books

 14    and records to plaintiff or its nominee, Greyhound.

 15               Have the parties had any further discussions?                 If

 16    not, I'm just going to go ahead and rule.

 17               MR. SCHEETZ:      No further discussions.

 18               MR. ABERMAN:      No, your Honor.

 19               THE COURT:     So, for the following reasons, I'm

 20    granting the motion:

 21               Plaintiff contends that because it does not have

 22    defendants' books, records -- complete books and records, it

 23    has been unable to get a clear picture of the portfolio asset

 24    pool that is part of the collateral that plaintiff is entitled

 25    to.
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 3 of 8 PageID #:2414

                                                                                3

  1               Plaintiff relatedly contends, among other things,

  2    that access to defendants' complete books and records will

  3    allow plaintiff to conduct a forensic review to determine if

  4    there are additional assets that defendants have not included

  5    in the data and information that they have so far provided;

  6    that access to the books and records is critical to collecting

  7    and maximizing the value of the portfolio assets and to

  8    rooting out flaws in the partial dataset that plaintiff has

  9    already received; and, that access to the books and records is

 10    critical for responding to and resolving consumer inquiries,

 11    regulatory investigations and outstanding disputes between the

 12    liquidating trust and defendants' former vendors.

 13               At bottom, the dispute as to the pending motion comes

 14    down to whether plaintiff and/or its nominee is entitled to

 15    all of defendants' books and records under the Memorandum of

 16    Understanding and the non-portfolio assignment that the sides

 17    have executed.      That's non-portfolio assignment the parties

 18    have executed.      It is undisputed that per those agreements,

 19    plaintiff and/or its nominee is entitled to receive from

 20    Defendant the "collateral" as defined in the Receivership

 21    Order.    That collateral is defined to "mean and include all of

 22    the personal property now owned or any time hereafter acquired

 23    by each defendant or in which such defendant now has, or at

 24    any time in the future may acquire any right, title, or

 25    interest."     That's the Receivership Order at Page 14.
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 4 of 8 PageID #:2415

                                                                                    4

  1               The Receivership Order further elaborates that the

  2    collateral includes, among other things, all of defendants'

  3    accounts, certified securities, chattel paper, commercial tort

  4    claims, deposit accounts, documents, electronic chattel paper,

  5    equipment, farm products, financial assets, fixtures, general

  6    intangibles, goods, healthcare insurance receivables,

  7    instruments, intellectual property and inventory, as well as

  8    defendants' software and computer programs, and all books and

  9    records pertaining to any of the foregoing."              Again, that's

 10    the Receivership Order at 14.

 11               In interpreting the Receivership Order, the Court

 12    notes that Illinois law is clear that the primary goal in

 13    contract interpretation is to give effect to the parties'

 14    intentions.     Contracts are construed according to their plain

 15    and ordinary meaning.        Where the terms of a contract are clear

 16    and ambiguous -- I'm sorry.         Where the terms of a contract are

 17    clear and unambiguous, we construe the contract according to

 18    its literal terms.       That's Mervyn vs. Atlas Van Lines, Inc.,

 19    882 F.3d 680 at 684, Seventh Circuit, 2018.

 20               The Court concludes that plaintiff and/or its nominee

 21    is entitled to all of defendants' books and records.                First,

 22    the Receivership Order clearly and expansively states that the

 23    collateral includes all of the personal property now owned or

 24    at any time hereafter acquired by defendants, and defendants'

 25    and books and records are certainly part of their personal
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 5 of 8 PageID #:2416

                                                                                 5

  1    property.

  2                Moreover, though the Receivership Order proceeds to

  3    elaborate on what that personal property includes, that

  4    elaboration is not framed exhaustively.             See Toombs vs. City

  5    of Champaign, 615 N.E.2d 50 at 52, Illinois Appellate Court,

  6    1993, stating that the inclusion of the term "includes" when

  7    introducing a list indicates that the list is non-exhaustive.

  8    See also Bryan A. Garner, Garner's Modern American Usage at

  9    44, Oxford University Press 2003, stating that the word

 10    "includes" has traditionally introduced a non-exhaustive list.

 11                Regardless, the elaboration also supports that

 12    plaintiff and/or its nominee is now entitled to defendants'

 13    books and records.       First, the list explicitly includes

 14    defendants' documents, which books and records reasonably fall

 15    under.    Moreover, while the elaboration states that the

 16    collateral encompasses all books and records pertaining to any

 17    of the foregoing, the foregoing list touches on so many

 18    aspects of defendants' business as to further bolster what is

 19    clear from the rest of the Receivership Order:              That the

 20    collateral is meant to include all of defendants' books and

 21    records.

 22                The Court makes a couple of additional observations:

 23                First, while defendants argue they may need to access

 24    and use their own books and records going forward, the Court

 25    agrees with plaintiff that plaintiff's access to or receipt of
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 6 of 8 PageID #:2417

                                                                                  6

  1    copies of such records will not deprive defendants of their

  2    access or use.

  3               Second, while defendants have raised questions in

  4    their sur-reply about whether plaintiff has standing to seek a

  5    turnover order, the Court is vested with inherent authority to

  6    fashion remedies to enforce its orders.             See Degen vs. United

  7    States, 517 U.S. 820 at 827, 1996.           By issuing a turnover

  8    order, the Court will be enforcing its order of April 24th,

  9    2019, that incorporated and approved the Memorandum of

 10    Understanding.

 11               So, for all of the foregoing reasons, the Court

 12    grants plaintiff's motion.         Specifically, defendants must turn

 13    over to plaintiff and/or its nominee a copy of the electronic

 14    and paper books and records and FTI, who is the receiver's

 15    agent, must turn over to plaintiff and/or its nominee the

 16    defendants' books and records that FTI has in its possession,

 17    access, custody, or control.

 18               The Court will enter the proposed order requested by

 19    plaintiffs that was included as an exhibit to its motion.

 20               So, that's my ruling with regard to the motion for

 21    turnover of records.

 22               With regard to the motion for lack of subject matter

 23    jurisdiction under Rule 12(b)(1), that's still under

 24    advisement; but, I should be issuing a ruling as to that very

 25    shortly.
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 7 of 8 PageID #:2418

                                                                                 7

  1               Okay?

  2               MR. SILVERMAN:      Thank you, your Honor.

  3               THE COURT:     So, at this time, is there any reason to

  4    set another status date in this case?

  5               MR. SILVERMAN:      Not at this time.       After your Honor

  6    rules on the pending motion to dismiss, I suspect that in your

  7    ruling there will be a new status date set.              But to the extent

  8    that there's not, if we need to press forward, we will do so.

  9               MR. SCHEETZ:      And, Judge, we have a reply on the

 10    subject matter jurisdiction motion due Monday.              Should we

 11    still go ahead and file that?

 12               THE COURT:     Yes.

 13               MR. SCHEETZ:      Okay.

 14               THE COURT:     Go ahead and file that.

 15               So, just so that we have something on our calendar,

 16    because that's what my clerks like me to do, we'll set this

 17    case for further status the week of May 11th.

 18               THE CLERK:     May 13th at 9:00 o'clock.

 19               MR. ABERMAN:      Sorry.    I'm a little slower on this

 20    than others.

 21               MR. SILVERMAN:      That works for us, Judge.

 22               MR. SCHEETZ:      I'm just quickly checking, Judge.

 23               THE COURT:     That's fine.      Take your time.

 24         (Brief pause.)

 25               MR. SCHEETZ:      That's fine for us, as well.
Case: 1:18-cv-03964 Document #: 191 Filed: 03/09/20 Page 8 of 8 PageID #:2419

                                                                                8

  1               THE COURT:     Thank you.

  2               MR. SCHEETZ:         Thank you, your Honor.

  3               MR. ABERMAN:         Thank you, Judge.

  4               MR. SILVERMAN:        Thank you for your time.

  5                                *      *   *    *    *

  6

  7    I certify that the foregoing is a correct transcript from the
       record of proceedings in the above-entitled matter.
  8

  9
       /s/ Joseph Rickhoff                                  March 4, 2020
 10    Official Court Reporter

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
